DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a device for determining a measurand correlated with a concentration of an analyte in a measuring medium, the device comprising: a housing having a region adapted for contacting the measuring medium; a first fluid line disposed in the housing and configured to enable a determining therein of the measurand in the measuring medium; an interface disposed within the region of the housing, the interface including a first side in contact with the first fluid line and a second side in contact with an exterior of the housing such that the second side of the interface is arranged to contact the measuring medium in contact with the housing, in operation; a first reservoir disposed in the housing and fluidically connected to the first fluid line via a second fluid line, the first reservoir containing a reagent composed to interact with the analyte in the measuring medium in the first fluid line as to enable the determining of the measurand in the first fluid line via a measuring element; and a transport mechanism structured to transport reagent from the first reservoir into the first fluid line via the second fluid line and configured to continuously or intermittently replenishing the reagent in contact with the first side of the interface by subsequent delivery of reagent from the first reservoir into the first fluid line.
Claims 2-6 and 14 depend from claim 1.
Regarding claim 15, the prior art of record fails to teach or suggest a device for determining a measurand correlated with a concentration of an analyte in a measuring medium, the device comprising: a housing having a region adapted for contacting the measuring medium; a first fluid line disposed in the housing and configured to enable a determining therein of the measurand; an interface disposed within the region of the housing, the interface including a first side in contact with the first fluid line and a second side in contact with an exterior of the housing such that the second side of the interface is arranged to contact the measuring medium in contact with the housing in operation; a first reservoir disposed in the housing and fluidically connected to the first fluid line via a second fluid line, the first reservoir containing a reagent composed to interact chemically or optochemically with the analyte in the measuring medium in the first fluid line as to enable the determining of the measurand via a measuring element; and a transport mechanism structured to transport reagent from the first reservoir into the first fluid line via the second fluid line and configured to continuously or intermittently replenishing the reagent in contact with the first side of the interface by subsequent delivery of reagent from the first reservoir into the first fluid line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/Primary Examiner, Art Unit 1797